Krupansky, J.,
dissenting. I am not persuaded by the majority’s equal protection analysis. In my opinion, there are rational bases underlying those portions of the Workers’ Compensation Act which afford different treatment for dependents of deceased employees whose death is work-related as compared to dependents of deceased employees whose death is not work-related. I would, therefore, find no violation of the Equal Protection Clauses and would affirm the judgment of the court of appeals pursuant to the long*179standing precedent set in the case of State, ex rel. Spiker, v. Indus. Comm. (1943), 141 Ohio St. 174 [25 O.O.271].
I
At the outset, I note the record presents issues, other than the constitutional issue, which could have served as grounds for disposing of this case on its merits. For example, appellant contends this court’s construction of R.C. 4123.60 in Spiker was erroneous and that contrary to the decision reached in Spiker, the statute provides for accrued benefits to be paid when the employee’s death is the result of a work-related injury. Since this court ordinarily follows the traditional practice of declining to rule upon the constitutionality of a statute when the case may be disposed of upon other grounds, the necessity for determining the constitutional issue in the case sub judice is questionable. See, e.g., Greenhills Home Owners Corp. v. Greenhills (1966), 5 Ohio St. 2d 207 [34 O.O.2d 240], certiorari denied 385 U.S. 836; Interstate Motor Freight Systems v. Bowers (1955), 164 Ohio St. 122 [57 O.O. 123]; Wiggins v. Babbitt (1935), 130 Ohio St. 240 [4 O.O. 263].
The parties agree that since no fundamental rights are implicated in this case, the correct standard to be applied is the rational relationship test. Under this test, “a State does not violate the Equal Protection Clause merely because the classifications made by its laws are imperfect. If the classification has some ‘reasonable basis,’ it does not offend the Constitution simply because the classification ‘is not made with mathematical nicety or because in practice it results in some inequality.’ Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78. ‘The problems of government are practical ones and may justify, if they do not require, rough accommodations — illogical, it may be, and unscientific.’ Metropolis Theatre Co. v. City of Chicago, 228 U.S. 61, 69-70. ‘A statutory discrimination will not be set aside if any state of facts may be conceived to justify it.’ McGowan v. Maryland, 366 U.S. 420, 426 [17 O.O.2d 151].” Dandridge v. Williams (1970), 397 U.S. 471, 485. A statute will not be held to violate the Equal Protection Clause, and this court “will not invalidate a plan of classification adopted by the Legislature unless clearly arbitrary and unreasonable.” State, ex rel. Lourin, v. Indus. Comm. (1941), 138 Ohio St. 618, 620 [21 O.O. 490], The focus of inquiry, therefore, is whether there exist any reasonable bases for the disputed legislative classifications.
The problem with the majority’s analysis is that its focus is too narrow; it focuses on the differing treatment provided to the two classes of dependents only in connection with a single statute, R.C. 4123.60. If we are comparing the benefits received by the two groups to determine whether the disparate treatment is rationally related to legitimate governmental purposes, then it is necessary to compare the benefits received by each group under the entire statutory scheme. When the Workers’ Compensation Act is viewed as a whole, it becomes apparent that there are reasonable grounds for making a distinction between the two classes of dependents.
*180The General Assembly has divided dependents into two classes: (1) dependents of workers who have died from work-related injury or disease, and (2) dependents of workers who have died from causes other than work-related injury or disease. Dependents in the first class may receive death benefits under R.C. 4123.59, but not under 4123.60 for the same injury; dependents in the second class may receive benefits under 4123.60, but not under R.C. 4123.59 for the same injury.
The statutes are designed so that dependents of workers who have died from work-related causes cannot receive benefits under both statutes for the same injury. The reason for this result is obvious: dependents of employees who die from work-related causes do not qualify for benefits under R.C. 4123.60 because the General Assembly has provided them potentially greater death benefits under R.C. 4123.59. The purpose of providing compensation to dependents of employees whose death is work-related is not in any way thwarted by this statutory design because these dependents receive significant benefits under R.C. 4123.59. A reasonable basis for precluding members of appellant’s class from receiving benefits under R.C. 4123.60, therefore, exists, and the statute should not be held unconstitutional.
In addition to the foregoing, a reasonable basis can be found in the General Assembly’s interest in making the most efficient use of a finite Workers’ Compensation Fund. Contrary to what the majority states, conservation of funds is a legitimate state interest. For example, in Dandridge, supra, the state of Maryland had adopted a maximum payment of $250 per month to recipients of benefits under the Aid to Families With Dependent Children program, regardless of the size of the family and its actual need. The United States Supreme Court found the state’s interest in allocating available public funds in such a way as to meet the needs of the largest number of families provided a rational basis for the state’s adoption of a ceiling payment. As the court stated in Dandridge at page 487: “[T]he Constitution does not empower this Court to second-guess state officials charged with the difficult responsibility of allocating limited public * * * funds among the myriad of potential claimants.” Similarly, the General Assembly’s legitimate interest in conserving the Workers’ Compensation Fund and distributing it in such a manner as to provide benefits to the largest number of dependents provides a reasonable basis for limiting members of appellant’s class to the death benefits payable under R.C. 4123.59.
In summary, I find no merit in appellant’s equal protection challenge because the statute is rationally supported by (1) the state’s interest in providing benefits to dependents of workers whose death was work-related, and (2) the state’s interest in conserving the fund and allocating benefits so as to provide the largest amount to the maximum number of dependents. Accordingly, I find no equal protection violation in this case.
II
The portions of the Revised Code pertinent herein are as follows:
R.C. 4123.59: “In case an injury to or occupational disease contracted by *181an employee causes his death, benefits shall be in the amount and to the persons following: * * * (B) If there are any wholly dependent persons at the time of death * * (Emphasis added.)
R.C. 4123.60: “In all cases of death from causes other than the injury or occupational disease for which award had theretofore been made * * * in which there remains an unpaid balance, representing payments accrued and due to the decedent at the time, of his death, the commission may, after satisfactory proof has been made warranting such action, award or pay any unpaid balance of such award to such of the dependents of the decedent, * * * as the commission determines in accordance with the circumstances in each such case.” (Emphasis added.)
This court’s construction of R.C. 4123.60 in the Spiker case and the statute itself clearly provide that appellant is not entitled to the benefits she seeks.
It must be noted the benefits provided to employees and dependents of deceased employees under the Workers’ Compensation Act are purely statutory in nature. “In determining rights arising by force and out of Workmen’s Compensation Law it is well to remember the duties of the Industrial Commission and its obligation to injured employees and dependents of killed employees are only such duties and obligations as are imposed by statute; that the rights of injured employees and the dependents of killed employees to recover from or participate in the state insurance fund are neither constitutional rights, inherent rights, nor common law rights, but are wholly statutory; * * * that if the right to participate in the fund be not found in the Workmen’s Compensation Law itself, the right does not exist.” Indus. Comm. v. Kamrath (1928), 118 Ohio St. 1, 3.7 Thus, the benefits to which appellant is entitled are strictly a product of legislative determination as set forth in the Workers’ Compensation Act. Since the statute does not provide appellant with the benefits she seeks, it cannot be said she has been deprived of compensation to which she is legally entitled. Indeed, appellant has been awarded all the benefits which could lawfully be paid to her under the statutes; namely:
(1) Benefits pursuant to R.C. 4123.59, because her husband’s death resulted from a work-related injury; viz., myocardial infarction. Appellant has been awarded death benefits in the amount of approximately $200 per week from the date of her husband’s death until her remarriage or death.
*182(2) Benefits pursuant to R.C. 4123.60, the statute in dispute herein. Appellant has been granted $1,575, the amount which her husband would have been entitled to receive for an unrelated compensable injury, lumbosacral sprain, which did not result in his death.
(3) In addition, reimbursement has been made for medical bills incurred by her husband.
Thus, it appears appellant is already “double-dipping” insofar as she is getting benefits under both R.C. 4123.59 and 4123.60. Pursuant to the majority’s decision, she will be “triple-dipping”; i.e., she will be getting additional benefits under R.C. 4123.60 for which she is not qualified since these sections are mutually exclusive when dealing with the same injury.
The Workers’ Compensation Act provides for compensation to two separate and distinct groups: the employees during their lives and the dependents of deceased employees. “Under the Constitution and laws enacted pursuant thereto, compensation is payable to two classes: To the living employee or to his dependents after death. * * *” State, ex rel. Gaddis, v. Indus. Comm. (1938), 133 Ohio St. 553 [11 O.O. 266], paragraph three of the syllabus. The benefits payable to these two groups, employees and dependents, are therefore different under the statutes. What the worker is entitled to receive while living is entirely separate and distinct from what the dependents are entitled to receive after the worker’s death.
By law, the benefits awarded to the employee are personal to the employee and may be paid only to the living employee. While the employee is living, award payments may be made only to the employee and are “exempt from all claims of creditors and from any attachment or execution.” R.C. 4123.67. It follows that since the payments are personal to the employee and payable only to the employee, dependents have no right to receive any benefits while the worker is living. One might assume the worker’s dependents would benefit from the payments while the worker is living; however, this is true only if the worker so chooses. The dependents have no legal rights to receive the worker’s personal benefit payments while the worker is alive. Bruce v. Bruce (1955), 100 Ohio App. 121 [60 O.O. 100].
It is precisely because the worker’s benefits are personal and payable only to the worker that the payments cease abruptly upon the worker’s death. When the worker dies, action on a pending claim abates except as to timely claims for medical services in allowed claims. Ohio Adm. Code 4123-5-21. When a claimant dies prior to endorsing a compensation check, the check cannot be endorsed by another; the check does not become part of the deceased employee’s estate, but must be returned to the bureau’s warrants returned unit in the central claims section. Ohio Adm. Code 4123-3-10(a)(7)(b) and (c). Thus, when the worker dies, the worker’s personal benefits cease and the benefits payable to dependents are then determined pursuant to the Workers’ Compensation Act.
It is when the employee dies, and only then, that the rights of the employee’s dependents come into being. “Dependents, as such, are not *183known as claimants and may not be awarded or receive any portion of the State Insurance Fund unless and until the employee from whom they claim has died.” Bruce v. Bruce, supra, at 125. When the worker dies, the dependents themselves may become claimants and will then receive only such benefits as they are permitted under the statutes.
An award of benefits to dependents requires an exercise of discretion by the commission. R.C. 4123.60 provides “the commission may, after satisfactory proof has been made warranting such action, award or pay any unpaid balance of such award to such of the dependents of the decedent * * * as the commission determines in accordance with the circumstances in each such case.” Thus, prior to receiving an award under R.C. 4123.60, the dependents must first apply for the benefits and meet the necessary statutory qualifications to the satisfaction of the commission.
The majority offers the example of two workers in identical situations, and finds it absurd when one worker receives payment before death and the other dies before receiving payment. This result is not at all absurd, however, when one is cognizant of the purely statutory nature of the benefits provided under the Act, the personal nature of the award payments and the dichotomy between the rights of the living employee as compared to the rights of the deceased employee’s dependents. I agree with the majority’s statement that both workers in the example would be entitled to receive compensation for their work-related injuries during their lifetimes. The dependents of the living employees, however, have no rights to receive the workers’ personal benefit payments. When the worker dies, all payments to the worker and the worker’s right to receive compensation necessarily come to an end. The worker’s death triggers the rights of the dependents to receive benefits; but, because the right to participate in the fund is wholly statutory in nature, the benefits payable to the dependents of deceased employees are only such as are specifically allowed by statute. Kamrath, supra.
Upon the death of a worker, the benefits payable to dependents are determined in part pursuant to R.C. 4123.59 and 4123.60.8 R.C. 4123.60 provides for an award to dependents of any unpaid balance accrued and due to the deceased employee at death, in “cases of death from causes other than the injury or occupational disease for which award” had previously been *184made. R.C. 4123.59 provides for death benefits in cases where the employee’s death is caused by work-related injury or disease.
The benefits provided under these two statutes, R.C. 4123.59 and 4123.60, are obviously mutually exclusive since a death can either be caused or not be caused by a certain injury. A dependent may receive death benefits under R.C. 4123.59 when the worker’s death was caused by an occupational disease or injury, but may not receive benefits under R.C. 4123.60 for amounts accrued to the worker prior to death for the same injury. Benefits are payable under R.C. 4123.60 only when death results from a cause other than the compensable injury for which accrued payments are sought. Appellant has received death benefits under R.C. 4123.59 because her husband’s death resulted from a compensable injury, myocardial infarction. She may not receive additional benefits under R.C. 4123.60 for payments accrued to her husband prior to his death for this same injury which caused his death.9
This result is mandated by the statutes and the previously unquestioned precedent set by this court in the Spiker case. There can be little doubt that the result reached in Spiker truly reflects the intent of the General Assembly upon enacting R.C. 4123.59, 4123.60 and their predecessors. Spiker has been good law for nearly forty years. Such long acquiescence by the General Assembly in the construction of a statute surely removes any doubt as to the accuracy of the construction.
Since the rule in Spiker clearly represents the will of the General Assembly, the majority’s decision to overrule Spiker constitutes an improper intrusion into the legislative domain. There is no common law applicable to workers’ compensation: “We are here dealing with statutory rights wholly independent of common law or equitable considerations.” Spiker, at page 176. Accordingly, this court does not enjoy a roving jurisdiction to do good or to correct what its individual members perceive as inequities in the workers’ compensation law. The wisdom of the workers’ compensation law is a question for the General Assembly and not this court. See Bernardini v. Board of Edn. (1979), 58 Ohio St. 2d 1, 4 [12 O.O.3d 1].
No statute provides appellant with the benefits she now seeks. The majority has judicially created, in contravention of the intent of the General Assembly, a new category of benefits to encompass appellant. The majority has mischieviously tampered with the clear intent of the workers’ compensation law, unabashedly invaded the province of the General Assembly and usurped its power. In short, what the majority has done is to legislate. See, generally, Thompson v. Indus. Comm. (1982), 1 Ohio St. 3d 244, 252 (Krupansky, J., dissenting opinion); Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608, 622 [23 O.O.3d 504] (Krupansky, J., dissenting opinion).
*185It must be remembered appellant has sought a writ of mandamus to compel the Industrial Commission to make the award. It is well-settled that mandamus is an extraordinary legal remedy which should be granted to enforce only clear legal rights. See, e.g., State, ex rel. Long, v. Bettman (1970), 24 Ohio St. 2d 16 [53 O.O.2d 9]. Furthermore, only such duties as are specifically mandated by law may be enforced by mandamus. See, e.g., State, ex rel. Cleveland Municipal Court, v. Cleveland City Council (1973), 34 Ohio St. 2d 120 [63 O.O.2d 199]. Inasmuch as appellant has no clear legal right to the benefits she claims, and appellee has no clear legal duty to award the benefits, a writ of mandamus is improper in this case. I would, therefore, affirm the judgment of the court of appeals.

 The validity of Kamrath was questioned in State, ex rel. Holdridge, v. Indus. Comm. (1967), 11 Ohio St. 2d 175, 181 [40 O.O.2d 162], on grounds not relevant to the present discussion. There is nothing in Holdridge which questions the validity of the first paragraph of the syllabus in Kamrath which reads: “The rights of injured employees and the dependents of killed employees to participate in the state insurance fund are such, and such only, as are conferred by statutory law.” This is still good law, as evidenced by the following excerpt from Holdridge at page 177: “The compensation of a workman injured in the course of his employment, or compensation to his dependents in the event of his death, is governed by statute.”


 The distinction at issue in this case between benefits payable to dependents of workers who died from work-related causes as compared to benefits payable to dependents of workers who died from causes other than work-related disease or injury is also found in other sections of the Workers’ Compensation Act. See, e.g., R.C. 4123.57(C) which is similar to R.C. 4123.60, in that it allows unpaid benefits which accrued to the worker under that section to be paid to the surviving spouse only when the worker’s death was due to a cause other than the injury or occupational disease on which the award was based. The effect of the majority’s decision may, therefore, be more far-reaching than is initially apparent, since it serves to disrupt a carefully balanced statutory scheme which attempts to provide some death benefits for both groups of dependents.


 As noted previously, appellant is lawfully entitled to, and has been awarded, under R.C. 4123.60, benefits accrued to her husband prior to his death for a different injury, viz., lumbosacral sprain, which did not cause his death.